DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-8 and 11-22 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole an apparatus and method utilizing a scale including a force sensor circuitry and a plurality of electrodes integrated into the platform of the scale that engages the user with electrical signals sourced from within the scale to collect cardio-physiological signals associated with the user in order identify a risk that the user has a condition including a probability and/or a severity of the condition and to output information tailored to the user based on the identified risk.
The closest prior art is Blaber (US 2015/0112209 A1) in view of  Yeun (US 2014/0182952 A1), Iliff (US 6,022,315) and Consentino (US 2003/0083556 A1). Blaber discloses an apparatus (e.g. Fig 1; [0040]) and a method (e.g. [0014]-[0023])  comprising: a scale (e.g. abstract; [0027]; Fig 1; [0043]-[0045]) comprising: a platform configured and arranged for a user to stand on (e.g. Fig 1: 1; force platform), data-procurement circuitry, including force sensor circuitry (e.g. Fig 1: 1; force platform [0044] lines 3-8 force sensors) and a plurality of electrodes integrated with the platform (e.g. [0044] lines 8-14 electrodes used for EMG), to engage the user with electrical signals by causing current to pass between the electrodes and the user via foot placement by the user on the platform (e.g. [0044] the EMG data collection process requires a current to pass between the electrodes) and, in response, to collect cardio-physiological signals associated with cardio-physiological measurements of the user (e.g. Fig 1 (1) height measurement, (2) non-invasive weight scale to measure weight/force signals and (3) ECG signals). Yuen discloses a biometric monitoring device including processing circuitry (e.g. Fig 13D:16’), including a central processing unit (CPU) and a memory circuit with user-corresponding data stored in the memory circuit, configured with the data procurement circuitry to process data obtained by the data-procurement circuitry and to generate user-specific cardio-related physiologic data which is to be based on the cardio-physiological measurements of the user (e.g. [0018]; Fig 13B:16’ [0029]; [0054];[0118]); and an output circuit to receive user data and, in response, send user data indicative of the generated user-specific cardio-related physiologic data (e.g. Fig 13B:output [0051]; [0128]); and another circuitry, including another processing circuitry and another memory circuitry storing reference information, (e.g. [0120]), to receive the user data (e.g. Fig 13B:16’ external processing circuitry [0032]; [0116]; [0118]). Furthermore, Iliff discloses a computerized medical diagnostic treatment advice system including network access to identify a risk that the user has a condition based on the reference information and the cardio-physiological measurements of the user (e.g. col 4 lines 59-67 and col 5 lines 1-5), the risk including a probability that the user has the condition and/or a severity of the condition, (e.g. Fig 10:516/518; col 53 lines 30-67 and col 54 1-14); and generate output information correlated to the condition and tailored based on the identified risk (e.g. col 75 lines 18-28), wherein the processing circuitry of the scale is to receive the generated output information and, in response, configure or update the scale based on the generated output information (e.g. col 75 lines 18-36) and to enable the output circuit to provide further user-related feedback regarding the identified risk based on at least one further cardio-physiological measurement of the user also obtained by the data-procurement circuitry further engaging the user (e.g. col 60 lines 46-56). Additionally, Consentino teaches a remote monitoring system wherein with the scale being configured or updated with said at least one further cardio-physiological measurement (e.g. Fig 13; [0101]-[0104]), in response to the processing circuitry processing said at least one further cardio-physiological measurement, the output circuit is to report an indication of a change in the condition (e.g. Fig 13; [0101]-[0104] the system utilizes a questionnaire and measures the physiological parameters on a daily basis and then updates the system for the next day of measurements.).
The combination of Blaber in view of  Yeun, Iliff and Consentino is silent regarding the current being sourced from within the scale to pass between the electrodes and the user. The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of elements or steps.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There is prior art Baba (US 2002/0013521 A1), that does detail that there are scales in which there can be a current being sourced from within the scale to pass between the electrodes and the user (e.g. [0053]-[0054; [0060]; [0105]-[0106]). However, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Blaber in view of  Yeun, Iliff and Consentino to utilize this prior art to modify the scale to utilize a current sourced from within the scale as the goal of the invention of Baba is for monitoring a woman’s physical condition but not utilizing cardio-physiological data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								August 24, 2022
/J.F.H./Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792